Citation Nr: 0831026	
Decision Date: 09/12/08    Archive Date: 09/22/08DOCKET NO.  06-28 514	)	DATE

	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
claimed to have been born with spina bifida.  


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  Service personnel records show that he served 
in Vietnam from April 1967 to April 1968.  The appellant is 
the veteran's son.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

While the veteran initially indicated that he wished to 
testify at a BVA hearing, in September 2006 correspondence he 
withdrew this hearing request.


FINDING OF FACT

In August 2008 correspondence the veteran indicated that he 
wished to withdraw his appeal concerning the issue of 
entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
claimed to have been born with spina bifida.   


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran concerning the issue of entitlement to benefits under 
38 U.S.C.A. § 1805 for a child claimed to have been born with 
spina bifida are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2008 correspondence, the veteran indicated that he 
wished to withdraw his appeal concerning the issue of 
entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
claimed to have been born with spina bifida.  Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
being appealed.  A Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 
38 C.F.R. § 20.202 (2007).  Withdrawal may be made by the 
veteran or by his or her authorized representative. 38 C.F.R. 
§ 20.204 (2007).  The veteran has properly withdrawn his 
appeal concerning the issue of entitlement to benefits under 
38 U.S.C.A. § 1805 for a child claimed to have been born with 
spina bifida, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this issue and it is dismissed.


ORDER

The appeal concerning entitlement to benefits under 
38 U.S.C.A. § 1805 for a child claimed to have been born with 
spina bifida is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


